DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16 and 20, drawn to a composition containing Nilotinib salified with a polymer, classified in A61K 31/506.
II. Claims 17-19, drawn to a method for treating a disorder of uncontrolled cellular proliferation, classified in A61P 35/02.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the composition of claim 1 can be used in treating Alzheimer’s disease (as evidenced by US 2020/0121666 A1 ([0072]) or US 2021/0267975 A1 ([0160]).
During a telephone conversation with Mr. E. Jonas Jarvholm (attorney for applicant) on December 6, 2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-16 and 20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 3, applicant need to change “hydroxypropylmethyl-cellulose” to --- hydroxypropylmethylcellulose ---.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-13, 15, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brisander et al (US 2014/0356443 A1) (with Huang et al (“Fundamental aspects of solid dispersion technology for poorly soluble drugs”, Acta Pharmaceutica Sinica B, vol.4(1), pg.18-25 (2014)), which is cited here merely to support the Examiner’s assertion that a solid dispersion is defined as a dispersion of drug in an amorphous polymer matrix where the drug is preferably in the molecularly dispersed state).
Brisander teaches (claims 1, 18 and 22) a pharmaceutical composition comprising stable, amorphous hybrid nanoparticles of at least one protein kinase inhibitor (which examples include nilotinib) and at least one polymeric stabilizing and matrix-forming component (which examples include hydroxypropyl methylcellulose phthalate (HPMCP)).  Brisander teaches ([0041]) that the amorphous hybrid nanoparticles are solid dispersion particles, and as evidenced by Huang (see the 3rd paragraph under Introduction on pg.19), a solid dispersion is defined as a dispersion of drug in an amorphous polymer matrix where the drug is preferably in the molecularly dispersed state.
Specifically, in Exp. 3 (see Table 1), Brisander teaches a control composition containing crystalline Nilotinib HCL (without the polymeric stabilizing and matrix-forming component), and in Exp.37 (Table 1), Brisander teaches a composition containing hybrid nanoparticles of Nilotinib HCL and HPMCP.  Brisander compares dissolution rates of the control composition of Exp.3 and its inventive composition of Exp.37 over 90 minutes in FaSSIF (pH 6.5), and it is shown from Figure 1 and Table 1 that the composition of Exp.37 showed at least a 52.7 fold improvement (i.e., 129.5 fold improvement in 5 min, 52.7 fold improvement in 30 min and 81.5 fold improvement in 90 min, as calculated by the Examiner) in solubility within the first 90 minutes over the control composition.
Therefore, Brisander teaches instant claims 1-4, 7 and 9 and 16.
With respect to instant claim 8, Brisander shows (see Exp.4 in Table 1) that Nilotinib Base can be used as a control composition as well (with a similar dissolution rate improvement).  Thus, Brisander teaches instant claim 8.
With respect to instant claim 10, Brisander teaches ([0154]) that its composition may take such forms as suspensions, solutions or emulsions in oily or aqueous vehicles (instant pharmaceutically acceptable carrier or diluent).  Thus, Brisander teaches instant claim 10.
With respect to instant claims 11 and 13, Brisander teaches ([0151]-[0153]) that its pharmaceutical composition is suitable for oral administration and that tablets  or capsules for oral administration may contain conventional excipients such as binding agents, fillers, lubricants, disintegrants or wetting agents.  Thus, Brisander teaches instant claims 11 and 13.   
With respect to instant claims 12 and 15, in Exp.37, Brisander’s hybrid nanoparticle composition contains 500 mg of Nilotinib HCL and 750 mg of HPMCP, which gives the weight ratio of Nilotinib:polymer to be 2:3 (which falls within instant range of 10:1 – 1:10).  Thus, Brisander teaches instant claims 12 and 15.
With respect to instant claim 20, since Brisander’s composition (of Exp 37) meets instant composition of Nilotinib salified with HPMCP, it is the Examiner’s position that an infrared spectrum of Brisander’s composition would inherently not have a N-H deformation peak at 1498 cm-1 and do have a peak at about 1691 cm-1, as instantly recited in claim 20.  Thus, Brisander teaches instant claim 20.  
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brisander et al (US 2014/0356443 A1).
With respect to instant claims 5 and 6, Brisander teaches ([0047]) that the average size for its hybrid nanoparticles are between 1-1000 nm.  The higher end of such range overlaps with the lower end (i.e., greater than about 1 m) of instant range of claim 5 and the lower end (1 m) of instant range of claim 6, thus rendering instant range prima facie obvious. In the case “where the [claimed] ranges overlap or lie insider ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Similarly, where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness would also exist which may also be overcome by a showing of unexpected results, In re Titanium Metals Corporation of America v. Banner, 227 SUPQ 773 (Fed. Cir. 1985).  Thus, Brisander renders obvious instant claims 5 and 6.
With respect to instant claim 14, Brisander teaches ([0151]) that its composition is administered in unit dosage form containing 5-700 mg (most conveniently) of active ingredient (such as Nilotinib) per unit dosage form.  Such range overlaps with instant range of 1-400 mg, thus rendering instant range prima facie obvious. In re Wertheim, supra.  Thus, Brisander renders obvious instant claim 14.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        December 31, 2021